Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to amendment filed on 02-19-2021. Claims 1, 11 and 20 have been amended.  Claims 1-20 are pending.    


Terminal Disclaimer
3.  The terminal disclaimer filed on 02-19-2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT.10,405,113 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
4.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
6.          Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Marti (US 2013/0279706) in view of in view of Soulodre (US 2011/0081032)..
  Consider claim 1, Marti teaches a method comprising: receiving a request to output audio at a speaker of an electronic device(see fig. 1); when a support surface is supporting the electronic device, 
    determining whether the speaker of the electronic device is facing substantially towards or away from  the support surface (the device is docked on a docking device (the position/orientation detect 130 can use the inputs that are detected by the various sensors to determine whether the device is docked on a docking device (equivalent to “a support surface”) (e.g., if the device is stationary) or being held by the user (equivalent to “determine a presence of a support surface relative to the speaker”)); identifying, based on whether the speaker of the electronic device is facing substantially towards or away from the support surface( the electronic device is placed, for example, is placed with the front surface or back surface facing up, or is placed at a tilt angle, or is placed in a moving manner, it can be sensed by an accelerometer and a gyroscope in the electronic device, which belongs to common knowledge in the art. On the basis that Marti has disclosed identifying an volume setting based on the position and orientation of the position/orientation detecting computing device, those skilled in the art would readily conceive of identifying an 
    However, Soulodre teaches providing, for output at the speaker of the electronic device, an audio signal with the equalization setting(see figs. 4-9 and paragraphs[0036]-[0047]).  
    Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Schuster in to the teaching of Marti to provide to the first compensation channel may include a series connected delay circuit, a level adjuster circuit and a frequency equalizer circuit that generates a first compensated audio signal from a first audio signal. The second compensation channel may include a series connected delay circuit, a level adjuster circuit and a frequency equalizer circuit that generates a second compensated audio signal from a second audio signal. A first summing circuit is configured to receive at least the first audio signal and the second compensated audio signal and generate a first output signal for provision to a first speaker. A second summing circuit is configured to receive the second audio signal and the first compensated audio signal and generate a second output signal for provision to a second speaker. The first and 
   Consider claim 2, Marti as modified by Soulodre teaches determining, based on data from a sensor of the electronic device, a position of a user relative to the speaker of the electronic device; after identifying the first equalization setting(see fig. 5 and abstract), modifying, based on the position of the user relative to the speaker, the first equalization setting to generate a second equalization setting; and providing, for output at the speaker of the electronic device, a second audio signal with the second equalization setting (In Soulodre, see figs. 4-9 and paragraphs[0036]-[0047]).
      Claim 12 is essentially similar to claim 2 and is rejected for the reason stated above apropos to claim 2.
    Consider claims 3-5, Marti as modified by Soulodre teaches the method further comprising: determining, based on updated data from the sensor, a change in the position of the user relative to the speaker; modifying, based on the change in the position of the user relative to the speaker, the second equalization setting to generate a third equalization setting; and providing, for output at the speaker of the electronic device, a third audio signal with the third equalization setting(In Soulodre, see figs. 4-9 and paragraphs[0036]-[0047]); and the method wherein determining the position of the user relative to the speaker comprises determining, based on the data from the sensor, a position tilt of the user relative to the speaker, and wherein modifying the first equalization setting comprises modifying, based on the position tilt of the user relative to the speaker, the first equalization setting to generate the second equalization setting (In Soulodre, see figs. 4-9 and paragraphs[0036]-[0047]): and the 
      Claims 13-15 are essentially similar to claims 3-5 and are rejected for the reason stated above apropos to claims 3-5.
     Consider claims 6-7, Marti as modified by Soulodre teaches the method wherein determining whether the speaker of the electronic device is facing substantially towards or away from the support surface comprises determining that a speaker grille of the speaker is facing substantially towards or away from the support surface(the electronic device is placed, for example, is placed with the front surface or back surface facing up, or is placed at a tilt angle, or is placed in a moving manner, it can be sensed by an accelerometer and a gyroscope in the electronic device, which belongs to common knowledge in the art. On the basis that Marti have disclosed detecting the position and orientation of the electronic device, those skilled in the art would readily conceive of identifying volume setting by specifically detecting the position of the electronic device relative to a support surface, i.e., an orientation that the speaker grille is toward the support surface or an orientation that the speaker grille is away from the support surface, which does not require overcoming any technical difficulties)(see figs. 2-5 and paragraphs[0050]-[0061]); and the method further comprising determining, based on proximity data from a proximity sensor, that the 
    Claim 16 is essentially similar to claim 6 and is rejected for the reason stated above apropos to claim 6.
     Claim 17 is essentially similar to claim 7 and is rejected for the reason stated above apropos to claim 7.
    Consider claim 8, Marti teaches the method  wherein determining that the speaker grille of the speaker is facing substantially towards or away from the support surface comprises determining, based on at least one of acceleration data from an accelerometer or orientation data from a gyroscope, that the speaker grille of the speaker is facing substantially towards or away from the support surface (the electronic device is placed, for example, is placed with the front surface or back surface facing up, or is placed at a tilt angle, or is placed in a moving manner, it can be sensed by an accelerometer and a gyroscope in the electronic device, which 
   Claim 18 is essentially similar to claim 8 and is rejected for the reason stated above apropos to claim 8.
    Consider claims 9-10, Marti as modified by Soulodre teaches the method further comprising determining an amount of motion of the electronic device relative to the support surface; and wherein identifying the equalization setting is further based on a determination that the electronic device has substantially no motion relative to the support surface(see figs. 2-5 and paragraphs[0050]-[0061] and discussion above claim 1); and  the method wherein determining that the electronic device has substantially no motion relative to the support surface comprises determining, based on at least one of first acceleration data from an accelerometer or first orientation data 
    Claim 19 is essentially similar to claim 10 and is rejected for the reason stated above apropos to claim 10.
     Consider claim 11, Marti teaches a system comprising: at least one processor; and a computer-readable storage medium storing instructions that, when executed by the at least one processor, cause the at least one processor(see paragraph[0021]) to:
receiving a request to output audio at a speaker of an electronic device(see fig. 1); when a support surface is supporting the electronic device, 
    determining whether the speaker of the electronic device is facing substantially towards or away from  the support surface (the device is docked on a docking device (the position/orientation detect 130 can use the inputs that are detected by the various sensors to determine whether the device is docked on a docking device (equivalent to “a support surface”) (e.g., if the device is stationary) or being held by the user (equivalent to “determine a presence of a support surface relative to the speaker”)); identifying, based on whether the speaker of the electronic device is facing substantially towards or away from the support surface( the electronic device is placed, for example, is placed with the front surface or back surface facing up, or is placed at a tilt angle, or is placed in a moving manner, it can be sensed by an accelerometer and a gyroscope in the electronic device, which belongs to common knowledge in the art. On the basis that Marti has disclosed identifying an volume setting based on the position and orientation of the position/orientation detecting computing device, those skilled in the art would readily conceive of identifying an 
    However, Soulodre teaches providing, for output at the speaker of the electronic device, an audio signal with the equalization setting(see figs. 4-9 and paragraphs[0036]-[0047]).  
    Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Schuster in to the teaching of Marti to provide to the first compensation channel may include a series connected delay circuit, a level adjuster circuit and a frequency equalizer circuit that generates a first compensated audio signal from a first audio signal. The second compensation channel may include a series connected delay circuit, a level adjuster circuit and a frequency equalizer circuit that generates a second compensated audio signal from a second audio signal. A first summing circuit is configured to receive at least the first audio signal and the second compensated audio signal and generate a first output signal for provision to a first speaker. A second summing circuit is configured to receive the second audio signal and the first compensated audio signal and generate a second output signal for provision to a second speaker. The first and 
     Consider claim 20, Marti teaches a computer-usable storage medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform operations(see paragraph[0021]) comprising:
receiving a request to output audio at a speaker of an electronic device(see fig. 1); when a support surface is supporting the electronic device, 
    determining whether the speaker of the electronic device is facing substantially towards or away from  the support surface (the device is docked on a docking device (the position/orientation detect 130 can use the inputs that are detected by the various sensors to determine whether the device is docked on a docking device (equivalent to “a support surface”) (e.g., if the device is stationary) or being held by the user (equivalent to “determine a presence of a support surface relative to the speaker”)); identifying, based on whether the speaker of the electronic device is facing substantially towards or away from the support surface( the electronic device is placed, for example, is placed with the front surface or back surface facing up, or is placed at a tilt angle, or is placed in a moving manner, it can be sensed by an accelerometer and a gyroscope in the electronic device, which belongs to common knowledge in the art. On the basis that Marti has disclosed identifying an volume setting based on the position and orientation of the position/orientation detecting computing device, those skilled in the art would readily conceive of identifying an volume setting based on the position of the electronic device relative to a support surface, i.e., an orientation that the speaker is toward the support surface, which does 
    However, Soulodre teaches providing, for output at the speaker of the electronic device, an audio signal with the equalization setting(see figs. 4-9 and paragraphs[0036]-[0047]).  
    Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Schuster in to the teaching of Marti to provide to the first compensation channel may include a series connected delay circuit, a level adjuster circuit and a frequency equalizer circuit that generates a first compensated audio signal from a first audio signal. The second compensation channel may include a series connected delay circuit, a level adjuster circuit and a frequency equalizer circuit that generates a second compensated audio signal from a second audio signal. A first summing circuit is configured to receive at least the first audio signal and the second compensated audio signal and generate a first output signal for provision to a first speaker. A second summing circuit is configured to receive the second audio signal and the first compensated audio signal and generate a second output signal for provision to a second speaker. The first and second output signals may be output by the first and second speakers into a listening space and are acoustically perceived by a listener.

Response to Arguments
7.  Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
    
                                                                 Conclusion
8.   Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


9.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Johnson et al. (US 2013/0129122) is cited to show other related the SYSTEMS AND METHODS FOR EQUALIZING AUDIO FOR PLAYBACK ON AN ELECTRONIC DEVICE.




Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 04-07-2021